September 24, 2012

STRICTLY CONFIDENTIAL

EpiCept Corporation
777 Old Saw Mill River Road
Tarrytown, NY 10591
Attn: Robert W. Cook
Senior Vice President & Chief Financial Officer

Dear Mr. Cook:

This letter (the “Agreement”) constitutes the agreement between EpiCept
Corporation (the “Company”) and Dawson James, Inc. (“Dawson”) that Dawson shall
serve as the exclusive placement agent (the “Services”) for the Company, on a
reasonable best efforts basis, in connection with the exercise of certain Common
Stock Purchase Warrants (the “Warrants”) of the Company (the “Warrant Exercise”)
to purchase 8,132,353 shares of common stock (“Warrant Shares”) of the Company
thereof for an aggregate purchase price of $813,235.30 (“Aggregate Gross
Proceeds”). The Warrants were issued pursuant to those certain Securities
Purchase Agreements dated February 8, 2012 and March 28, 2012. The terms of the
Warrant Exercise shall be mutually agreed upon by the Company and the investors
and nothing herein implies that Dawson would have the power or authority to bind
the Company or an obligation for the Company to issue any Warrants or complete
the Warrant Exercise. The Company expressly acknowledges and agrees that the
execution of this Agreement does not constitute a commitment by Dawson to
purchase the Warrants or exercise the Warrants and does not ensure the
successful exercise of the Warrants or any portion thereof or the success of
Dawson with respect to securing any other financing on behalf of the Company.
Annex A will apply to the provisions set forth herein.

A. Fees and Expenses. In connection with the Services described above, the
Company shall pay to Dawson the following compensation:

1. Placement Agent’s Fee. The Company shall pay to Dawson a cash placement fee
(the “Placement Agent’s Fee”) equal to 7% of the Aggregate Gross Proceeds. The
Placement Agent’s Closing Fee shall be paid promptly upon payment of the
Aggregate Gross Proceeds to the Company (the “Closing”).

2. Expenses. In addition to any fees payable to Dawson hereunder, the Company
hereby agrees to pay Dawson a non-accountable expense allowance equal to the
lesser of (a) $8,000 and (b) $1% of the Aggregate Gross Proceeds (provided,
however, that such expense cap in no way limits or impairs the indemnification
and contribution provisions of this Agreement).

B. Term and Termination of Engagement. The term (the “Term”) of Dawson’s
engagement will begin on the date hereof and end upon the successful completion
of the Warrant Exercise. Notwithstanding anything to the contrary contained
herein, the provisions concerning confidentiality, indemnification, contribution
and the Company’s obligations to pay fees actually earned and payable and to
reimburse expenses actually incurred and reimbursable pursuant to Section A
hereof, will survive any expiration or termination of this Agreement.

C. Use of Information. The Company will furnish Dawson such written information
as Dawson reasonably requests in connection with the performance of its services
hereunder. The Company understands, acknowledges and agrees that, in performing
its services hereunder, Dawson will use and rely entirely upon such information
as well as publicly available information regarding the Company and other
potential parties to an Warrant Exercise and that Dawson does not assume
responsibility for independent verification of the accuracy or completeness of
any information, whether publicly available or otherwise furnished to it,
concerning the Company or otherwise relevant to an Warrant Exercise, including,
without limitation, any financial information, forecasts or projections
considered by Dawson in connection with the provision of its services.

D. Publicity. In the event of the consummation or public announcement of any
Warrant Exercise, Dawson shall have the right to disclose its participation in
such Warrant Exercise, including, without limitation, the placement at its cost
of “tombstone” advertisements in financial and other newspapers and journals.

E. Securities Matters. The Company shall be responsible for any and all
compliance with the securities laws applicable to it, including Regulation D and
the Securities Act of 1933, as amended (the “Securities Act”), and Rule 506
promulgated thereunder, and unless otherwise agreed in writing, all state
securities (“blue sky”) laws. Dawson agrees to cooperate with counsel to the
Company in that regard.

F. Representations and Warranties.

1. Dawson shall be entitled to rely on the representations, warranties,
agreements, conditions and covenants of the Company contained in any agreements
entered into with the Investors in an Warrant Exercise, and such
representations, warranties, agreements, conditions and covenants are hereby
incorporated by reference into this Agreement as though fully stated herein.

2. The Company acknowledges that the Warrant Exercise of convertible Securities
may create significant risks, including the risk that the Company may have
insufficient cash resources and/or registered shares to timely meet its payment
and conversion obligations. The Company further acknowledges that, depending on
the number and price of new shares issued, such transaction may result in
substantial dilution which could adversely affect the market price of the
Company’s shares.

3. The Company has the requisite corporate power and authority to enter into and
to consummate the transactions contemplated by this Agreement and otherwise to
carry out its obligations hereunder. The execution and delivery of this
Agreement by the Company and the consummation by it of the transactions
contemplated hereby have been duly authorized by all necessary action on the
part of the Company and no further action is required by the Company, its board
of directors or its stockholders in connection herewith. This Agreement has been
(or upon delivery will have been) duly executed by the Company and, when
delivered in accordance with the terms hereof and thereof, will constitute the
valid and binding obligation of the Company enforceable against the Company in
accordance with its terms except (i) as limited by applicable bankruptcy,
insolvency, reorganization, moratorium and other laws of general application
affecting enforcement of creditors’ rights generally and (ii) as limited by laws
relating to the availability of specific performance, injunctive relief or other
equitable remedies.

4. The execution, delivery and performance of this Agreement by the Company, the
proposed issuance and sale of the Securities and the consummation by the Company
of the other transactions contemplated hereby do not and will not (i) conflict
with or violate any provision of the Company’s or any Subsidiary of the
Company’s (“Subsidiaries”) certificate or articles of incorporation, bylaws or
other organizational or charter documents, or (ii) conflict with, or constitute
a default (or an event that with notice or lapse of time or both would become a
default) under, result in the creation of any lien upon any of the properties or
assets of the Company or any Subsidiary, or give to others any rights of
termination, amendment, acceleration or cancellation (with or without notice,
lapse of time or both) of, any agreement, credit facility, debt or other
instrument (evidencing a Company or Subsidiary debt or otherwise) or other
understanding to which the Company or any Subsidiary is a party or by which any
property or asset of the Company or any Subsidiary is bound or affected, or
(iii) conflict with or result in a violation of any law, rule, regulation,
order, judgment, injunction, decree or other restriction of any court or
governmental authority to which the Company or a Subsidiary is subject
(including federal and state securities laws and regulations), or by which any
property or asset of the Company or a Subsidiary is bound or affected.

5. The Company is not required to obtain any consent, waiver, authorization or
order of, give any notice to, or make any filing or registration with, any court
or other federal, state, local or other governmental authority or other “Person”
(defined as an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind, including, without limitation, any trading market) in connection
with the execution, delivery and performance by the Company of this Agreement,
other than such filings as are required to be made under applicable Federal and
state securities laws.

6. Except as required hereunder, no brokerage or finder’s fees or commissions
are or will be payable by the Company to any broker, financial advisor or
consultant, finder, placement agent, investment banker, bank or other Person
with respect to the transactions contemplated by this Agreement.

7. The Company has not, and to its knowledge no one acting on its behalf has,
(i) taken, directly or indirectly, any action designed to cause or to result in
the stabilization or manipulation of the price of any security of the Company to
facilitate the sale or resale of any of the Securities, (ii) sold, bid for,
purchased, or, paid any compensation for soliciting purchases of, any of the
Securities (other than for the Placement Agent’s placement of the Securities),
or (iii) paid or agreed to pay to any person any compensation for soliciting
another to purchase any other securities of the Company.

8. There are no affiliations with any FINRA member firm among the Company’s
officers, directors or, to the knowledge of the Company, any five percent (5%)
or greater stockholder of the Company.

G. Indemnity.

1. In connection with the Company’s engagement of Dawson as placement agent, the
Company hereby agrees to indemnify and hold harmless Dawson and its affiliates,
and the respective controlling persons, directors, officers, shareholders,
agents and employees of any of the foregoing (collectively the “Indemnified
Persons”), from and against any and all claims, actions, suits, proceedings
(including those of shareholders), damages, liabilities and expenses incurred by
any of them (including the reasonable fees and expenses of counsel), as
incurred, (collectively a “Claim”), that are (A) related to or arise out of
(i) any actions taken or omitted to be taken (including any untrue statements
made or any statements omitted to be made) by the Company, or (ii) any actions
taken or omitted to be taken by any Indemnified Person in connection with the
Company’s engagement of Dawson, or (B) otherwise relate to or arise out of
Dawson’s activities on the Company’s behalf under Dawson’s engagement, and the
Company shall reimburse any Indemnified Person for all expenses (including the
reasonable fees and expenses of counsel) as incurred by such Indemnified Person
in connection with investigating, preparing or defending any such claim, action,
suit or proceeding, whether or not in connection with pending or threatened
litigation in which any Indemnified Person is a party. The Company will not,
however, be responsible for any Claim that is finally judicially determined to
have resulted from the gross negligence or willful misconduct of any person
seeking indemnification for such Claim. The Company further agrees that no
Indemnified Person shall have any liability to the Company for or in connection
with the Company’s engagement of Dawson except for any Claim incurred by the
Company as a result of such Indemnified Person’s gross negligence or willful
misconduct.

2. The Company further agrees that it will not, without the prior written
consent of Dawson, settle, compromise or consent to the entry of any judgment in
any pending or threatened Claim in respect of which indemnification may be
sought hereunder (whether or not any Indemnified Person is an actual or
potential party to such Claim), unless such settlement, compromise or consent
includes an unconditional, irrevocable release of each Indemnified Person from
any and all liability arising out of such Claim.

3. Promptly upon receipt by an Indemnified Person of notice of any complaint or
the assertion or institution of any Claim with respect to which indemnification
is being sought hereunder, such Indemnified Person shall notify the Company in
writing of such complaint or of such assertion or institution but failure to so
notify the Company shall not relieve the Company from any obligation it may have
hereunder, except and only to the extent such failure results in the forfeiture
by the Company of substantial rights and defenses. If the Company so elects or
is requested by such Indemnified Person, the Company will assume the defense of
such Claim, including the employment of counsel reasonably satisfactory to such
Indemnified Person and the payment of the fees and expenses of such counsel. In
the event, however, that legal counsel to such Indemnified Person reasonably
determines that having common counsel would present such counsel with a conflict
of interest or if the defendant in, or target of, any such Claim, includes an
Indemnified Person and the Company, and legal counsel to such Indemnified Person
reasonably concludes that there may be legal defenses available to it or other
Indemnified Persons different from or in addition to those available to the
Company, then such Indemnified Person may employ its own separate counsel to
represent or defend him, her or it in any such Claim and the Company shall pay
the reasonable fees and expenses of such counsel. Notwithstanding anything
herein to the contrary, if the Company fails timely or diligently to defend,
contest, or otherwise protect against any Claim, the relevant Indemnified Party
shall have the right, but not the obligation, to defend, contest, compromise,
settle, assert crossclaims, or counterclaims or otherwise protect against the
same, and shall be fully indemnified by the Company therefor, including without
limitation, for the reasonable fees and expenses of its counsel and all amounts
paid as a result of such Claim or the compromise or settlement thereof. In
addition, with respect to any Claim in which the Company assumes the defense,
the Indemnified Person shall have the right to participate in such Claim and to
retain his, her or its own counsel therefor at his, her or its own expense.

4. The Company agrees that if any indemnity sought by an Indemnified Person
hereunder is held by a court to be unavailable for any reason then (whether or
not Dawson is the Indemnified Person), the Company and Dawson shall contribute
to the Claim for which such indemnity is held unavailable in such proportion as
is appropriate to reflect the relative benefits to the Company, on the one hand,
and Dawson on the other, in connection with Dawson’s engagement referred to
above, subject to the limitation that in no event shall the amount of Dawson’s
contribution to such Claim exceed the amount of fees actually received by Dawson
from the Company pursuant to Dawson’s engagement. The Company hereby agrees that
the relative benefits to the Company, on the one hand, and Dawson on the other,
with respect to Dawson’s engagement shall be deemed to be in the same proportion
as (a) the total value paid or proposed to be paid or received by the Company or
its stockholders as the case may be, pursuant to the Warrant Exercise (whether
or not consummated) for which Dawson is engaged to render services bears to
(b) the fee paid or proposed to be paid to Dawson in connection with such
engagement.

5. The Company’s indemnity, reimbursement and contribution obligations under
this Agreement (a) shall be in addition to, and shall in no way limit or
otherwise adversely affect any rights that any Indemnified Party may have at law
or at equity and (b) shall be effective whether or not the Company is at fault
in any way.

H. Limitation of Engagement to the Company. The Company acknowledges that Dawson
has been retained only by the Company, that Dawson is providing services
hereunder as an independent contractor (and not in any fiduciary or agency
capacity) and that the Company’s engagement of Dawson is not deemed to be on
behalf of, and is not intended to confer rights upon, any shareholder, owner or
partner of the Company or any other person not a party hereto as against Dawson
or any of its affiliates, or any of its or their respective officers, directors,
controlling persons (within the meaning of Section 15 of the Securities Act or
Section 20 of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)), employees or agents. Unless otherwise expressly agreed in writing by
Dawson, no one other than the Company is authorized to rely upon this Agreement
or any other statements or conduct of Dawson, and no one other than the Company
is intended to be a beneficiary of this Agreement. The Company acknowledges that
any recommendation or advice, written or oral, given by Dawson to the Company in
connection with Dawson’s engagement is intended solely for the benefit and use
of the Company’s management and directors in considering a possible Warrant
Exercise, and any such recommendation or advice is not on behalf of, and shall
not confer any rights or remedies upon, any other person or be used or relied
upon for any other purpose. Dawson shall not have the authority to make any
commitment binding on the Company. The Company, in its sole discretion, shall
have the right to reject any investor introduced to it by Dawson. The Company
agrees that it will perform and comply with the covenants and other obligations
set forth in the purchase agreement and related transaction documents between
the Company and the investors in the Warrant Exercise, and that Dawson will be
entitled to rely on the representations, warranties, agreements and covenants of
the Company contained in such purchase agreement and related transaction
documents as if such representations, warranties, agreements and covenants were
made directly to Dawson by the Company.

I. Limitation of Dawson’s Liability to the Company. Dawson and the Company
further agree that neither Dawson nor any of its affiliates or any of its their
respective officers, directors, controlling persons (within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act), employees
or agents shall have any liability to the Company, its security holders or
creditors, or any person asserting claims on behalf of or in the right of the
Company (whether direct or indirect, in contract, tort, for an act of negligence
or otherwise) for any losses, fees, damages, liabilities, costs, expenses or
equitable relief arising out of or relating to this Agreement or the Services
rendered hereunder, except for losses, fees, damages, liabilities, costs or
expenses that arise out of or are based on any action of or failure to act by
Dawson and that are finally judicially determined to have resulted solely from
the gross negligence or willful misconduct of Dawson.

J. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York applicable to agreements made
and to be fully performed therein. Any disputes that arise under this Agreement,
even after the termination of this Agreement, will be heard only in the state or
federal courts located in the City of New York, State of New York. The parties
hereto expressly agree to submit themselves to the jurisdiction of the foregoing
courts in the City of New York, State of New York. The parties hereto expressly
waive any rights they may have to contest the jurisdiction, venue or authority
of any court sitting in the City and State of New York. In the event of the
bringing of any action, or suit by a party hereto against the other party
hereto, arising out of or relating to this Agreement, the party in whose favor
the final judgment or award shall be entered shall be entitled to have and
recover from the other party the costs and expenses incurred in connection
therewith, including its reasonable attorneys’ fees. Any rights to trial by jury
with respect to any such action, proceeding or suit are hereby waived by Dawson
and the Company.

K. Notices. Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be in writing and shall be deemed
given and effective on the earliest of (a) the date of transmission, if such
notice or communication is delivered via facsimile at the facsimile number
specified on the signature pages attached hereto prior to 6:30 p.m. (New York
City time) on a business day, (b) the next business day after the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile number on the signature pages attached hereto on a day that is not a
business day or later than 6:30 p.m. (New York City time) on any business day,
(c) the business day following the date of mailing, if sent by U.S. nationally
recognized overnight courier service, or (d) upon actual receipt by the party to
whom such notice is required to be given. The address for such notices and
communications shall be as set forth on the signature pages hereto.

L. Miscellaneous. This Agreement shall not be modified or amended except in
writing signed by Dawson and the Company. This Agreement shall be binding upon
and inure to the benefit of both Dawson and the Company and their respective
assigns, successors, and legal representatives. This Agreement constitutes the
entire agreement of Dawson and the Company, and supersedes any prior agreements,
with respect to the subject matter hereof. If any provision of this Agreement is
determined to be invalid or unenforceable in any respect, such determination
will not affect such provision in any other respect, and the remainder of the
Agreement shall remain in full force and effect. This Agreement may be executed
in counterparts (including facsimile counterparts), each of which shall be
deemed an original but all of which together shall constitute one and the same
instrument.

****************

1

In acknowledgment that the foregoing correctly sets forth the understanding
reached by Dawson and the Company, please sign in the space provided below,
whereupon this letter shall constitute a binding Agreement as of the date
indicated above.

Very truly yours,

DAWSON JAMES SECURITIES, INC.

By:       
Name:
Title:


Address for notice:

925 South Federal Highway, Suite 600

Boca Raton, FL 33432

Fax (561) 931-5757

Attention: Head of Investment Banking

Accepted and Agreed:

EPICEPT CORPORATION

By       

Name:

Title:

2

Annex A

Additional Provisions With Respect to the Warrant Exercise

SECTION 2. REGISTRATION STATEMENT.

The Company represents and warrants to, and agrees with, the Placement Agent
that:

(A) The Company has filed with the Securities and Exchange Commission (the
“Commission”) a registration statement on Form S-1 (Registration File
No. 333-160571) under the Securities Act of 1933, as amended (the “Securities
Act”), which became effective on May 2, 2012 for the registration under the
Securities Act of the Warrant Shares. At the time of such filing, the Company
met the requirements of Form S-1 under the Securities Act. The Company will file
with the Commission pursuant to Rule 424(b) under the Securities Act, and the
rules and regulations (the “Rules and Regulations”) of the Commission
promulgated thereunder, a supplement to the form of prospectus included in such
registration statement relating to the placement of the Warrant Shares and the
plan of distribution thereof and has advised the Placement Agent of all further
information (financial and other) with respect to the Company required to be set
forth therein. Such registration statement, including the exhibits thereto, as
amended at the date of this Agreement, is hereinafter called the “Registration
Statement”; such prospectus in the form in which it appears in the Registration
Statement is hereinafter called the “Base Prospectus”; and the supplemented form
of prospectus, in the form in which it will be filed with the Commission
pursuant to Rule 424(b) (including the Base Prospectus as so supplemented) is
hereinafter called the “Prospectus Supplement.” No stop order suspending the
effectiveness of the Registration Statement or the use of the Base Prospectus or
the Prospectus Supplement has been issued, and no proceeding for any such
purpose is pending or has been initiated or, to the Company’s knowledge, is
threatened by the Commission. For purposes of this Agreement, “free writing
prospectus” has the meaning set forth in Rule 405 under the Securities Act and
the “Time of Sale Prospectus” means the preliminary prospectus, if any, together
with the free writing prospectuses, if any, used in connection with the Warrant
Exercise, including any documents incorporated by reference therein.

(B) The Registration Statement (and any further documents to be filed with the
Commission) contains all exhibits and schedules as required by the Securities
Act. Each of the Registration Statement and any post-effective amendment
thereto, at the time it became effective, complied in all material respects with
the Securities Act and the Exchange Act and the applicable Rules and Regulations
and did not and, as amended or supplemented, if applicable, will not, contain
any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading. The Base Prospectus, the Time of Sale Prospectus, if any, and the
Prospectus Supplement, each as of its respective date, comply in all material
respects with the Securities Act and the Exchange Act and the applicable Rules
and Regulations. Each of the Base Prospectus, the Time of Sale Prospectus, if
any, and the Prospectus Supplement, as amended or supplemented, did not and will
not contain as of the date thereof any untrue statement of a material fact or
omit to state a material fact necessary in order to make the statements therein,
in light of the circumstances under which they were made, not misleading. No
post-effective amendment to the Registration Statement reflecting any facts or
events arising after the date thereof which represent, individually or in the
aggregate, a fundamental change in the information set forth therein is required
to be filed with the Commission. There are no documents required to be filed
with the Commission in connection with the transaction contemplated hereby that
(x) have not been filed as required pursuant to the Securities Act or (y) will
not be filed within the requisite time period. There are no contracts or other
documents required to be described in the Base Prospectus, the Time of Sale
Prospectus, if any, or Prospectus Supplement, or to be filed as exhibits or
schedules to the Registration Statement, which have not been described or filed
as required.

3